EXHIBIT EXECUTIVE EMPLOYMENT AGREEMENT This EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into as of the 1st day of May, 2008 (the"Effective Date"), by and between IX ENERGY, INC., a Delaware corporation with offices at 711 Third Avenue., New York 10017 (the "Corporation"), and Steve Hoffman, an individual residing at 34 Sanfordville Rd Warwick NY 10990 ("Executive"). WITNESSETH: WHEREAS, the Executive desires to be employed by the Company as its Chief Executive Officer and Chairman and the Company wishes to employ Executive in such capacity: NOW, THEREFORE, in consideration of the foregoing recitals and the respective covenants and agreements of the parties contained in this document, the Company and Executive hereby agree as follows: 1.Employment and Duties. The Company agrees to employ and Executive agrees to serve as the Company's Executive Officer (CEO) and Chairman of Board. The duties, responsibilities and authority of Executive shall include such duties, responsibilities and authority commensurate and consistent with Executive's position, as may be, from time to time, assigned to him by the Board of Directors of the Company. Executive shall devote substantially all of his working time and efforts during the Company's normal business hours to the business and affairs of the Company and its subsidiaries and to the diligent and faithful performance of the duties and responsibilities duly assigned to him pursuant to this Agreement. 2.Term.
